DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 320 in Fig. 3, 510 in Fig. 5, and 712 in Fig. 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections 
2.	Claim 2, 4, 12, and 17 are objected to because of the following informalities:  
In regards to claim 4, “the correlating” should be amended to “the correlating of the disparate data sources”.  
In regards to claims 2, 12, and 17, “the correlating comprising” should be amended to read “the correlating/correlation further comprising…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 3, 5, 12, 13, and 16-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In regards to claims 2, 3, 12, 13, 17, and 18, when the Applicant states “the data sources” unclear if this is the disparate data sources or the correlated data sources, this should be amended accordingly. For examination purposes, the Examiner is interpreting this to be the correlated data sources. 
	In regards to claim 16, “the user” should be amended to “a user” since the user lacks antecedent basis. 
	Claims 5 and 19-20 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11, and 16 recite a method for evaluating the health of the user which comprises receiving disparate data sources and correlating them onto a timeline which is displaying on a user interface. The corresponding depending claims 2-5, 7-10, 12-15, 17-18, and 20 disclose similar methods which require only mental processes or generic computer components such as a user interface, processors, or correlation engines. 
The limitation of determining the health of a user based off of disparate data sources, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “user interface” or a “correlation engine” or a “processor”, nothing in the claimed elements precludes the step from practically being performed in the mind. For example, but for the “user interface” language, displaying the correlated data sources in the context of this claim would encompass the user manually correlating disparate data sources and displaying them on a timeline which could be accomplished by the mind or by pen and paper. Similarly, this limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “correlation engine” language, comparing the disparate data sources in the context of this claim would encompass the user manually correlating disparate data sources which could be accomplished by the mind or by pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a correlation engine or a user interface to perform both the correlating and displaying steps amounts to no more than merely instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 4, 7, 11, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohnemus (US 20180350451 A1).
	In regards to claim 1, Ohnemus discloses a method of evaluating a health of a user (Par. 0002 and 0011 discloses this is an overall system to address the health of the user; see also Par. 0042), the method comprising receiving, from a plurality of disparate data sources, health data corresponding to the user (Par. 0046 discloses the system can gather information from different data sources [105]), the plurality of disparate data sources comprising two or more of biometric data, activity monitoring, or an electronic health record (Par. 0058 discloses the data sources can monitor activity and Par. 0064 discloses biometric data, such as step count, is also used); correlating the disparate data sources onto a common timeline (Par. 0064 and 0066 disclose gathering the data and placing it onto a common timeline); and generating a user interface that displays the correlated data sources simultaneously with the common timeline (Par. 0064 discloses a user interface which shows the timeline). 
	In regards to claim 4, Ohnemus discloses the method of claim 1, further comprising one or more alerts in response to the correlating (Par. 0070 and 0113 discloses alerts can be sent to the user in response to health data and activity data). 
	In regards to claim 7, Ohnemus discloses the method of claim 1, the biometric data comprising one or more of a step count, pulse rate, blood pressure, respiration rate, hydration, blood sugar levels or body mass index (Par. 0064 discloses biometric data such as step count).
	In regards to claim 11, Ohnemus discloses a non-transitory computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the Par. 0197 discloses a computer-implemented system and method configured to acquire health-related and/or medical-related information from one or a plurality of sources, and to calculate a health score, i.e. evaluate the health of the user), the evaluating comprising receiving, from a plurality of disparate data sources, health data corresponding to the user (Par. 0046 discloses the system can gather information from different data sources [105]), the plurality of disparate data sources comprising two or more of biometric data, activity monitoring, or an electronic health record (Par. 0058 discloses the data sources can monitor activity and Par. 0064 discloses biometric data, such as step count, is also used); correlating the disparate data sources onto a common timeline (Par. 0064 and 0066 disclose gathering the data and placing it onto a common timeline); and generating a user interface that displays the correlated data sources simultaneously with the common timeline (Par. 0064 discloses a user interface which shows the timeline).
In regards to claim 14, Ohnemus discloses the computer-readable medium of claim 11, the evaluating further comprising one or more alerts in response to the correlating (Par. 0070 and 0113 discloses alerts can be send to the user in response to health data and activity data).
In regards to claim 16, Ohnemus discloses a personal data analytics system (Par. 0042) comprising: a plurality of disparate data sources configured to provide health data corresponding to the user (Par. 0046 discloses the system can gather information from different data sources [105]), the plurality of disparate data sources comprising two or more of biometric data, activity monitoring, or an electronic health record (Par. 0058 discloses the data sources can monitor activity and Par. 0064 discloses biometric data, such as step count, is also used); a correlation engine coupled to the plurality of data sources and configured to correlate the disparate data sources onto a common timeline (Par. 0064 discloses an engine used to classify the data; Par. 0064 and 0066 disclose gathering the data and placing it onto a common timeline); and a user interface configured to display the correlated data sources simultaneously with the common timeline (Par. 0064 discloses a user interface which shows the timeline).
In regards to claim 20, Ohnemus discloses the personal data analytics system of claim 16, the biometric data comprising one or more of a step count, pulse rate, blood pressure, respiration rate, hydration, blood sugar levels or body mass index (Par. 0064 discloses biometric data such as step count).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus (US 20180350451 A1) in view of Gill (Presenting patient data in the electronic care record: the role of timelines; NPL).	In regards to claim 3, Ohnemus, as applied to claim 1, discloses the method of claim 1, further comprising generating events from the data sources (Par. 0064 discloses that the correlated data is placed onto a common timeline, this timeline being a line graph; see Fig. 36). Ohnemus does not disclose the timeline comprising an icon on the common timeline corresponding to single events, a continuous line graph on the common timeline corresponding to continuous events, and a bar chart on the common timeline corresponding to discrete data. 
Fig. 2-4; Gill also discloses that information is displayed using text, icons or simply a line, and specific design features can be used to help illustrate relationships) for the purpose of better navigating information. 
 Also, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an icon for single events, a continuous line graph when corresponding to continuous events and a bar chart when corresponding to discrete data on the common timeline because Applicant has not disclosed that having these separate designs provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the timeline disclosed by Gill, and applicant' s invention, to perform equally well with either the graphs taught by Gill or the claimed icon, line graph, and bar chart taught by the applicant because both would perform the same function of displaying data equally well. 
     Therefore, it would have been prima facie obvious to modify the teachings Ohnemus by placing data from different sources with their corresponding times onto a common timeline which shows both single and series events, as taught and suggested by Gill, for the purpose of better navigating information (Introduction of Gill) and because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gill 
	In regards to claim 13, Ohnemus as applied to claim 11, discloses the computer-readable medium of claim 11, further comprising generating events from the data sources (Par. 0064 discloses that the correlated data is placed onto a common timeline, this timeline being a line graph; see Fig. 36). Ohnemus does not disclose the timeline comprising an icon on the common timeline corresponding to single events, a continuous line graph on the common timeline corresponding to continuous events, and a bar chart on the common timeline corresponding to discrete data. 
However, Gill does disclose placing data from different sources with their corresponding times onto a common timeline which shows both single and series events (Fig. 2-4; Gill also discloses that information is displayed using text, icons or simply a line, and specific design features can be used to help illustrate relationships) for the purpose of better navigating information. 
 Also, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an icon for single events, a continuous line graph when corresponding to continuous events and a bar chart when corresponding to discrete data on the common timeline because Applicant has not disclosed that having these separate designs provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the timeline disclosed by Gill, and applicant' s invention, to perform equally well with either the graphs taught by Gill or the claimed icon, line graph, and bar chart taught by the applicant because both would perform the same function of displaying data equally well. 
     Therefore, it would have been prima facie obvious to modify the teachings Ohnemus by placing data from different sources with their corresponding times onto a common timeline which shows both single and series events, as taught and suggested by Gill, for the purpose of better navigating information (Introduction of Gill) and because such a modification would have 
	In regards to claim 18, Ohnemus as applied to claim 16 discloses the personal data analytics system of claim 16, further comprising generating events from the data sources (Par. 0064 discloses that the correlated data is placed onto a common timeline, this timeline being a line graph; see Fig. 36). Ohnemus does not disclose the timeline comprising an icon on the common timeline corresponding to single events, a continuous line graph on the common timeline corresponding to continuous events, and a bar chart on the common timeline corresponding to discrete data. 
However, Gill does disclose placing data from different sources with their corresponding times onto a common timeline which shows both single and series events (Fig. 2-4; Gill also discloses that information is displayed using text, icons or simply a line, and specific design features can be used to help illustrate relationships) for the purpose of better navigating information. 
 Also, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an icon for single events, a continuous line graph when corresponding to continuous events and a bar chart when corresponding to discrete data on the common timeline because Applicant has not disclosed that having these separate designs provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the timeline disclosed by Gill, and applicant' s invention, to perform equally well with either the graphs taught by Gill or the claimed icon, line graph, and bar chart taught by the applicant because both would perform the same function of displaying data equally well. 
Introduction of Gill) and because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gill 
7.	Claims 2, 5, 9, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus (US 20180350451 A1) in view of Kartoun (US 20190189253 A1). 
	In regards to claim 2, Ohnemus, as applied to claim 1, discloses the method of claim 1, the correlating comprising generating events from the data sources and generating a corresponding timestamp for each event, the activity monitoring generating a series of events (Par. 0045 discloses placing timestamps on activity data; i.e. series of events, such as start time and stop time, etc.). Ohnemus does not disclose the electronic health record generating one or more single events. 
	However, in the same field of endeavor, Kartoun does disclose the electronic health record generating one or more single events (Par. 0121 discloses a timeline can be made from the health data that shows single events such as patient interaction with physician; see also Fig 5A) for the purpose of providing a consistent patient timeline for physician/personal use. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus as applied to claim 1 and had the electronic health record generating one or more single events, (Par. 0121 od Kartoun).
	In regards to claim 5, Ohnemus and Kartoun, as applied to claim 2, discloses the method of claim 2, the electronic health record comprising doctor visits, medicine prescribed, medical images and laboratory tests (Kartoun: Par. 0113 discloses the electronic health record includes laboratory reports (i.e. lab tests), physician reports from office visits (i.e. doctors’ visits), hospital charts (i.e. medical images), prescription information (i.e. medicine)) for the purpose of having a database of patient information that can help the user understand medical condition risk interface (Kartoun, Par. 0113). 
	In regards to claim 9, Ohnemus as applied to claim 1 discloses the method of claim 1 except for the correlation further comprising a determination of a medical condition. However, in the same field of endeavor, Kartoun does disclose the correlation further comprising a determination of a medical condition (Abstract discloses that this is a system for determine a medical condition based on patient data) for the purpose of helping the user measure of risk of them having the associated medical condition. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus as applied to claim 1 and had the method further comprising a determination of a medical condition, as taught and suggested by Kartoun, for the purpose of helping the user measure of risk of them having the associated medical condition (Abstract of Kartoun). 
	In regards to claim 12, Ohnemus as applied to claim 11 discloses the computer-readable medium of claim 11, the correlating comprising generating events from the data sources and generating a corresponding timestamp for each event, the activity monitoring generating a series Par. 0045 discloses placing timestamps on activity data; i.e. series of events, such as start time and stop time, etc.). Ohnemus does not disclose the electronic health record generating one or more single events. 
	However, in the same field of endeavor, Kartoun does disclose the electronic health record generating one or more single events (Par. 0121 discloses a timeline can be made from the health data that shows single events such as patient interaction with physician; see also Fig 5A) for the purpose of providing a consistent patient timeline for physician/personal use. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus as applied to claim 11 and had the electronic health record generating one or more single events, as taught and suggested by Kartoun, for the purpose of providing a consistent patient timeline for physician/personal use (Par. 0121 od Kartoun).
	In regards to claim 15, Ohnemus, as applied to claim 14, discloses the computer readable medium of claim 14 except for wherein the electronic health record comprising doctor visits, medicine prescribed, medical images and laboratory tests. 
However, in the same field of endeavor, Kartoun does disclose wherein the electronic health record comprising doctor visits, medicine prescribed, medical images and laboratory tests  (Par. 0113 discloses the electronic health record includes laboratory reports (i.e. lab tests), physician reports from office visits (i.e. doctors’ visits), hospital charts (i.e. medical images), prescription information (i.e. medicine)) for the purpose of having a database of patient information that can help the user understand medical condition risk interface.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus Kartoun, Par. 0113).
	In regards to claim 17, Ohnemus as applied to claim 16 discloses the personal data analytics system of claim 16, the correlating comprising generating events from the data sources and generating a corresponding timestamp for each event, the activity monitoring generating a series of events (Par. 0045 discloses placing timestamps on activity data; i.e. series of events, such as start time and stop time, etc.). Ohnemus does not disclose the electronic health record generating one or more single events. 
	However, in the same field of endeavor, Kartoun does disclose the electronic health record generating one or more single events (Par. 0121 discloses a timeline can be made from the health data that shows single events such as patient interaction with physician; see also Fig 5A) for the purpose of providing a consistent patient timeline for physician/personal use. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus as applied to claim 16 and had the electronic health record generating one or more single events, as taught and suggested by Kartoun, for the purpose of providing a consistent patient timeline for physician/personal use (Par. 0121 od Kartoun).
8.	Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus (US 20180350451 A1) in view of Funderburk (US 20040133164 A1). 
	In regards to claim 6, Ohnemus as applied to claim 1 discloses the method of claim 1, the activity monitoring generated by a smart patch (Par. 0049 discloses there is a wearable health device the user can wear to gather data). Ohnemus does not disclose the smart path comprising: a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user; an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators; and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis. 
	However, in the same field of endeavor, Funderburk does disclose the smart patch comprising: a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user (Par. 0007 and 0088 disclose an adhesive smart patch that goes on the skin [see also Fig. 8]; Par. 0057 discloses the patch is made from a flexible substrate); an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators (Par. 0055 discloses the patch comprises a control unit [44 of Fig, 8] and stimulators); and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis (Par. 0007 discloses the patch has electrodes coupled to the pad and placed on the skin) for the purpose of monitoring patient activity in a predictable and reliable fashion. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus as applied to claim 1 and had the smart patch comprise a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user; an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators; and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis, as taught and suggested by Funderburk, for the purpose of monitoring patient activity in a predictable and reliable fashion (Abstract of Funderburk).
	In regards to claim 19, Ohnemus as applied to claim 16 discloses the personal data analytics system of claim 16, the activity monitoring generated by a smart patch (Par. 0049 discloses there is a wearable health device the user can wear to gather data). Ohnemus does not disclose the smart path comprising: a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user; an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators; and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis. 
	However, in the same field of endeavor, Funderburk does disclose the smart patch comprising: a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user (Par. 0007 and 0088 disclose an adhesive smart patch that goes on the skin [see also Fig. 8]; Par. 0057 discloses the patch is made from a flexible substrate); an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators (Par. 0055 discloses the patch comprises a control unit [44 of Fig, 8] and stimulators); and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis (Par. 0007 discloses the patch has electrodes coupled to the pad and placed on the skin) for the purpose of monitoring patient activity in a predictable and reliable fashion. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus as applied to claim 16 and had the smart patch comprise a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user; an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators; and Abstract of Funderburk).
8.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus (US 20180350451 A1) in view of Blackley (US 20190198144 A1).  
	Ohnemus, as applied to claim 4, discloses the method of claim 4, wherein medication parameters are stored in the device (Par. 0155). However, Ohnemus does not disclose wherein the alerts comprise a revision of medication levels. 
	In the same field of endeavor, Blackley does disclose alerts comprising a revision of medication levels (Par. 0043 discloses providing alerts to refill the patients medication) for the purpose of promoting patient safety. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus and had the method comprise alerts for a revision of medication levels, as taught and suggested by Blackley, for the purpose of promoting patient safety (Par. 0043 of Blackley). 
9.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus (US 20180350451 A1) in view of Kartoun (US 20190189253 A1) and in further view of Song (US 20190114766 A1). 
	The combined teachings of Ohnemus and Kartoun as applied to claim 9 discloses the method of claim 9 except for the user interface further comprising displaying an anatomical image that corresponds to the medical condition. However, in the same field of endeavor, Song does disclose the user interface further comprising displaying an anatomical image that corresponds to the medical condition (Claim 1 and Par. 0007 discloses a system that creates a diagnosis report and displays a medical image and a description of the medical condition) for the purpose of simplifying the diagnosis process and because displaying a body image with associated medical data provides some sort of improvement to aiding a diagnosis or monitoring a patient condition. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus and Kartoun as applied to claim 9 and had the method further comprise displaying an anatomical image that corresponds to the medical condition, as taught and suggested by Song, for the purpose of simplifying the diagnosis process and because displaying a body image with associated medical data provides some sort of improvement to aiding a diagnosis or monitoring a patient condition (Par. 0004 of Song). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SLC/Examiner, Art Unit 3792     
02/05/2021      

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792